                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


MICHAEL J. JANKOWSKI,

                   Plaintiff,

      v.                                           Case No. 18-cv-849-pp

HOUSING AND URBAN DEVELOPMENT, et al.,

                   Defendants.


 ORDER ADOPTING RECOMMENDATION (DKT. NO. 6), DENYING MOTION
TO PROCEED WITHOUT PREPAYING THE FILING FEE AS MOOT (DKT. NO.
   2), DENYING THE PLAINTIFF’S MOTION FOR A CEASE-AND-DESIST
             ORDER (DKT. NO. 5) AND DISMISSING CASE


      I.    Background

      On June 4, 2018, the plaintiff, who is representing himself, filed a

complaint against the U.S. Department of Housing and Urban Development.

Dkt. No. 1. He also filed a motion to proceed in court without prepayment of a

filing fee. Dkt. No. 2. On June 13, 2018, the plaintiff filed a “motion for cease

and desist order,” and attached a “48-Hour Notice” from the Housing Authority

of the City of Milwaukee. Dkt. Nos. 5, 5-1. The clerk’s office randomly assigned

the case to Magistrate Judge David. E. Jones.

      II.   Report and Recommendation

      On June 29, 2018, Judge Jones issued a recommendation that this court

dismiss the plaintiff’s complaint without prejudice for failure to state a claim.

Dkt. No. 6. Judge Jones commented that “[the plaintiff] is challenging a policy

that prohibits smoking in certain apartments owned, operated, or subsidized

by the United States Department of Housing and Urban Development and the

                                         1
Housing Authority of the City of Milwaukee.” Id. at 2. Judge Jones explained

that the plaintiff does not have a fundamental right to smoke cigarettes. Id.

(citing Beauchamp v. Sullivan, 21 F.3d 789, 790-91 (7th Cir. 1994) (no federal

constitutional right to smoke while detained in government facilities); Gallagher

v. Clayton, 699 F.3d 1013, 1017-18 (8th Cir. 2012) (smoking not part of an

existing fundamental right to bodily integrity), Steele v. County of Beltrami, 238

F. App’x 180, 181 (8th Cir. 2007) (commenting that “several state and

municipal smoking regulations have survived similar challenges under the

Fourth, Fifth, and Fourteenth Amendments.”)).

      Because the plaintiff does not have a constitutional right to smoke

cigarettes, Judge Jones found that the plaintiff could not sustain a claim that a

no-smoking policy violated his constitutional rights. Dkt. No. 6 at 3.

Accordingly, he recommended that this court dismiss the case for failure to

state a claim, deny the plaintiff’s motion for leave to proceed without prepaying

the filing fee as moot and deny the plaintiff’s motion for a cease and desist

order. Id. at 3. He concluded by instructing the plaintiff that he must file any

objections to the recommendation within fourteen days. Id. at 4.

      III.   Analysis

      Although Judge Jones advised the plaintiff that he could object to the

recommendation, the plaintiff has not done so. Under Federal Rule of Civil

Procedure 72(b), if a party does not object to a magistrate judge’s report and

recommendation, the district court reviews the recommendation for clear error.

Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999) (citations

omitted). Because the plaintiff has not filed an objection, the court needs only

to decide whether Judge Jones’s recommendation is clearly erroneous. The

court concludes that it is not.


                                        2
         The plaintiff says that the no-smoking policy deprives him of his human

rights. Dkt. No. 1 at 1, 3. This court has the authority to hold government

actors liable for violating a person’s constitutional rights, but as Judge Jones

correctly concluded, the Constitution does not give a person the right to smoke.

Because there is no constitutional right to smoke, there is no relief that this

court can provide the plaintiff. He has not stated a federal claim, and the court

must dismiss his case.

         IV.   Conclusion

         The court ADOPTS Judge Jones’s report and recommendation. Dkt.

No. 6.

         The court DENIES AS MOOT the plaintiff’s request to proceed in district

court without prepaying the filing fee. Dkt. No. 2.

         The court DENIES the plaintiff’s motion for a cease-and-desist order.

Dkt. No. 5.

         The court ORDERS that this case is DISMISSED WITHOUT PREJUDICE

for failure to state a claim.

         Dated in Milwaukee, Wisconsin this 19th day of November, 2018.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge




                                          3
